EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Sbrollini on April 26, 2022.

The application has been amended as follows: 

(Please refer to claims submitted on January 11, 2022)

Claims 27, 31, 32, 36, 43, 44, 46 and 50 are rejoined.

In Claim 25:
Line 19, before “uncompressed state” delete [[an]] insert --the--
Line 22, before “impact force” insert --an--

In Claim 30:
Line 13, before “impact force” insert --the--

In Claim 33:
Line 7, before “uncompressed state” delete [[an]] insert --the--

In Claim 35:
Line 7, before “uncompressed state” delete [[an]] insert --the--

In Claim 37:
Line 4, before “uncompressed state” delete [[an]] insert --the--
Line 6, before “uncompressed state” delete [[an]] insert --the--

In Claim 40:
Line 3, before “uncompressed state” delete [[an]] insert --the--

Claim 48 is amended as follows:
The protector according to claim 25, wherein: 
the body part is a head of the user; and
 wherein the inner layer defines an interior space that is configured to be occupied by the head of the user.

In Claim 50:
Line 5, before “uncompressed state” delete [[an]] insert --the--

Claims 25-50 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732